DETAILED ACTION

The following FINAL Office action is in response to Amendment
            filed on December 4, 2020 for 16802905.
	
Acknowledgements

Claims 1-20 are pending.
Claims 1-20 have been examined.


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after December 13, 2013, is being examined under the first inventor to file provisions of the AIA .








Examiner’s Comments

The claims employ language that does not serve to differentiate the claims from the prior art.

Intended Use

Claim 1 recites “receiving… wherein the agreement signing transaction is associated with an authorization of a payment withholding service for the user for a payment order of the user in the third-party service system, wherein the payment withholding service is performed by the payment system…” However, these limitations merely describe the intended use of the “agreement signing transaction” and according to the MPEP (2103 I C, 2114 IV) such language does not have patentable weight.”


Non-positively Recited Language

Claim 1 recites “receiving… wherein the payment withholding service is performed by the payment system…” The language is not positively recited. In re Wilder, 166 USPQ 545 (C.C.P.A. 1970).




Optional Language

Claim 1 recites “in response to determining that there is the withholding agreement…” and Claim 5 “… and in response to determining there is the tripartite agreement…” MPEP § 2103 I C states that language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation.”


Claim Rejections - 35 USC § 101


      35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

  Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claims 1-7 are directed to a method, claims 8-14 are directed to a non-transitory, computer-readable medium and claim 15-20 are directed to a system. Therefore, these claims fall within the four statutory categories of invention. 
The claims recite creating a binding agreement for escrow between a buyer and seller. Specifically, the claim recites “publishing a withholding agreement wherein the  [the two parties] by invoking withholding verification logic in the first smart contract,  in response to determining that there is a withholding agreement between [the two parties], creating based on the signing information of the tripartite agreement, the tripartite agreement wherein the tripartite agreement is associated with the authorization of  the payment withholding service for the payment order for the user, publishing the tripartite agreement, receiving a withholding transaction wherein the withholding transaction comprises withholding information of the payment order for the user, determining that the withholding information satisfies the withholding criterion in the withholding agreement, determining that the tripartite agreement is published to the blockchain and that the tripartite agreement corresponds to the user, in response to determining that the tripartite agreement is published and that the tripartite agreement corresponds to the user, generating a verification success result, wherein the verification success result is associated with the authorization of the payment withholding service for the user for the payment order.” which is grouped within the “certain methods of organizing human activity” grouping of abstract ideas (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al. US Supreme Court, No. 13-298, June 19, 2014).
This judicial exception is not integrated into a practical application because the additional elements of the claims such as the use of a blockchain node, a payment system and third party system merely use a computer as a tool to perform an abstract idea and/or generally link the use of a judicial exception to a particular technological environment (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)). [The use of a blockchain node, a payment system and third party system as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment] does not render the claim patent eligible because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. Specifically, the blockchain node, a payment system and third party system perform the steps or functions of “publishing a withholding agreement wherein the withholding agreement comprises a withholding criterion, creating a first smart contract associated with the withholding agreement and publishing the first smart contract wherein the first smart contract comprises withholding verification logic and criterion verification logic,  receiving an agreement signing transaction, wherein the agreement signing transaction is associated with an authorization of a payment withholding service for the user for a payment order of the user…, in response to receiving the agreement signing  [the two parties] by invoking withholding verification logic in the first smart contract,  in response to determining that there is a withholding agreement between [the two parties], creating based on the signing information of the tripartite agreement, the tripartite agreement wherein the tripartite agreement is associated with the authorization of  the payment withholding service for the payment order for the user, publishing the tripartite agreement, receiving a withholding transaction wherein the withholding transaction comprises withholding information of the payment order for the user, determining that the withholding information satisfies the withholding criterion in the withholding agreement, determining that the tripartite agreement is published to the blockchain and that the tripartite agreement corresponds to the user, in response to determining that the tripartite agreement is published and that the tripartite agreement corresponds to the user, generating a verification success result, wherein the verification success result is associated with the authorization of the payment withholding service for the user for the payment order”. The additional claim elements are not indicative of integration into a practical application, because the claims do not involve Improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) of using the recited steps of Claim 1 to perform the steps amounts to no more than using a blockchain node, a payment system and third party system to automate and/or implement the abstract idea of creating a binding agreement between a buyer and seller. The use of a blockchain node, a payment system and third party system to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself. Therefore, the claim is not patent eligible.



Claim Rejections - 35 USC § 112


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being unclear for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Lack of Antecedent Basis


Claims 1 and 8 recites “receiving… a withholding transaction from the payment system connected to the blockchain…” There is insufficient antecedent basis for the limitation.


Relative Term Language

Claims 5, 12 and 18 recite “maintaining… wherein the status…an effective state and an ineffective state…” and Claims 7, 14 and 20 recite “in response…marking… as being in an ineffective state”. The terms effective state and as an ineffective state in Claims 5, 7, 12, 14, 18 and 20 are relative terms which renders the claims indefinite.  The terms "effective state and as an ineffective state" are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 




Unclear Scope

 	Claim 1 recites “receiving… wherein the payment withholding service is performed by the payment system…”, however, the claimed method in Claim 1 is performed by a “blockchain node”. Therefore, the scope of the claim unclear (In re Zletz, 13 USPQ2d 1320 (Fed. Cir. 1989)).

Hybrid Claim Language

17. 	Claims 8 and 15 are indefinite because they are hybrid claims. See MPEP § 2173.05(p) II. In particular, the claims are directed to neither a “process” nor a “machine” but rather embrace or overlap two different statutory classes of invention. This in turn causes confusion regarding when infringement occurs, either through limitations that are not attributed to any of the claimed structure or through limitations in which it is unclear whether infringement depends on use of the claimed structure or on its functionality.
Evidence to support a position that Claims 8 and 15 are drawn to a product includes the recitation of:  “A non-transitory, computer-readable medium storing one or more instructions executable by a computer system to perform one or more operations for blockchain- based payment withholding and agreement signing, comprising:…”. The claimed product is a non-transitory, computer-readable medium and the limitations that are not functionalities of the claimed products or any structures are Claims 8 and 15 wherein the payment withholding service is performed by the payment system…”and “in response to receiving… withholding verification logic in the first smart contract published…” which creates confusion regarding when infringement occurs. See MPEP 2173.05 (p) II, Rembrandt Data Techs., LP v. AOL, LLC, 641 F.3d 1331, 98 USPQ2d 1393 (Fed. Cir. 2011), UltimatePointer, LLC v. Nintendo Co., 118 USPQ2d 1125 (Fed. Cir. 2016) and IPXL Holdings v. Amazon.com, Inc., 430 F.3d 1377, 77 USPQ2d 1140 (Fed. Cir. 2005).

In light of this conflicting evidence, a person of ordinary skill in the art could reasonably interpret Claims 8 and 15 to be drawn to either a product or process.

Claims 2-7, 9-14 and 16-20 are also rejected as they depend from either Claim 1, Claim 8 or Claim 15.



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all 

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Rice (US 2019/0392536 A1) in view of Tate (US 2010/0106651 A1) 
Regarding Claims 1, 8 and 15, Rice discloses a computer-implemented method for blockchain-based payment withholding and agreement signing, comprising: 
publishing, by a blockchain node in a blockchain, a withholding agreement between a payment system and a third-party service system to the blockchain, wherein the withholding agreement comprises a withholding criterion (Figs. 1-9; ¶0010, ¶0044, ¶0046, ¶0047).
creating, by the blockchain node, a first smart contract associated with the withholding agreement and publishing the first smart contract to the blockchain, wherein the first smart contract comprises withholding verification logic and criterion verification logic  (Fig. 1-9; ¶0010, ¶0046, ¶0047).
receiving, by the blockchain node (¶0046, ¶0047  “central server 14”) and from a user, an agreement signing transaction, wherein the agreement signing transaction is associated with an authorization of a payment withholding service for the user for a payment order of the user in the third-party service system, wherein the payment withholding service is performed Fig. 12; ¶0078)
in response to receiving the agreement signing transaction, determining, by the blockchain node, that there is the withholding agreement between the payment system and the third-party service system on the blockchain, by invoking the withholding verification logic in the first smart contract published on the blockchain (Fig. 12 “…freezes contract…”, “… negotiate contract amendments; central server records all communications…”; 
in response to determining that there is the withholding agreement between the payment system and the third-party service system on the blockchain, creating, by the blockchain node, based on the signing information of the tripartite agreement, the tripartite agreement, wherein the tripartite agreement is associated with the authorization of  the payment withholding service for the user for the payment order, and publishing, by the blockchain node, the tripartite agreement to the blockchain (Fig. 12 “Parties are able to agree on new terms”, “Central server records new contract…”; ¶0078)
Rice does not disclose: 
receiving, by the blockchain node, a withholding transaction from the payment system connected to the blockchain, wherein the withholding transaction comprises withholding information of the payment order for the user in the third-party service system; 
in response to receiving the withholding transaction, determining, by the blockchain node, that the withholding information satisfies the withholding 
 in response to determining that the withholding information satisfies the withholding criterion, determining, by the blockchain node, that the tripartite agreement is published to the blockchain and that the tripartite agreement corresponds to the user; and 
in response to determining that the tripartite agreement is published to the blockchain and that the tripartite agreement corresponds to the user, generating, by the blockchain node, a verification success result, wherein the verification success result is associated with the authorization of the payment withholding service for the user for the payment order. 
Tate however discloses:
receiving, by the [blockchain] node, a withholding transaction from the payment system connected to the [blockchain], wherein the withholding transaction comprises withholding information of the payment order for the user in the third-party service system (¶0007, ¶0031, ¶0034)
in response to receiving the withholding transaction, determining, by the [blockchain]  node, that the withholding information satisfies the withholding criterion in the withholding agreement (¶0031, ¶0032, ¶0035)
 in response to determining that the withholding information satisfies the withholding criterion, determining, by the [blockchain]  node, that the tripartite agreement is published to the [blockchain]  and that the tripartite agreement corresponds to the user; and  (¶0035).
in response to determining that the tripartite agreement is published to the Fig. 8; ¶0031, ¶0033, ¶0049).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the method/medium/system of Rice to include receiving, by the blockchain node, a withholding transaction from the payment system connected to the blockchain, wherein the withholding transaction comprises withholding information of the payment order for the user in the third-party service system; in response to receiving the withholding transaction, determining, by the blockchain node, that the withholding information satisfies the withholding criterion in the withholding agreement; in response to determining that the withholding information satisfies the withholding criterion, determining, by the blockchain node, that the tripartite agreement is published to the blockchain and that the tripartite agreement corresponds to the user; and in response to determining that the tripartite agreement is published to the blockchain and that the tripartite agreement corresponds to the user, generating, by the blockchain node, a verification success result, wherein the verification success result is associated with the authorization of the payment withholding service for the user for the payment order, as disclosed in Tate, in order to prevent disconnects in communication between parties in real estate transactions (see Tate ¶0006).


Claims 2-4 9-11 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Rice and Tate in further view of Madisetti et al. (US 2019 / 0081789 A1).
Regarding Claims 2, 9 and 16, the combination of Rice and Tate does not disclose wherein the determining whether there is a withholding agreement signed between the payment system and the third- party service system on the blockchain comprises: determining whether there is the withholding agreement on the blockchain; and further determining whether the withholding agreement is valid.
Madisetti however discloses wherein the determining whether there is a withholding agreement signed between the payment system and the third- party service system on the blockchain comprises: determining whether there is the withholding agreement on the blockchain; and further determining whether the withholding agreement is valid (¶0100).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the method/medium/system of Rice and Tate to include wherein the determining whether there is a withholding agreement signed between the payment system and the third- party service system on the blockchain comprises: determining whether there is the withholding agreement on the blockchain; and further determining whether the withholding agreement is valid, as disclosed in Madisetti, in order to improve the linking smart contracts in transactions on a blockchain network  (see Madisetti ¶0002).
Regarding Claims 3, 10 and 17, Madisetti discloses wherein the creating, based on the signing information of the tripartite agreement, the tripartite agreement that ¶0102, ¶0103, ¶0104).
Regarding Claims 4, 11 and 18, Madisetti discloses receiving a withholding transaction from the payment system connected to the blockchain, wherein the withholding transaction comprises withholding information of the payment order for the user in the third-party service system (¶0106), in response to the withholding transaction, invoking criterion verification logic declared in the first smart contract to verify whether the withholding information satisfies a withholding criterion set forth in the withholding agreement (¶0106); and in response to determining the withholding information satisfies a withholding criterion set forth in the withholding agreement, further invoking the tripartite verification logic declared in the second smart contract to check whether there is the tripartite agreement corresponding to the user, causing the payment system performs deduction processing for the user based on the withholding information in response to receiving a verification result indicates that the tripartite agreement corresponding to the user is verified (¶0107).

Claims 5-7, 12-14 and 18-20 are rejected under 35 U.S.C. 103 as being Madisetti, Rice, Tate and in further view of Ford et al. (US 2016/0260171 A1)
Regarding Claims 5, 12 and 18, the combination of Madisetti, Rice and Tate does not disclose marking the tripartite agreement as an effective state based on an effective time described in the tripartite agreement after the tripartite agreement is created; and the further invoking the tripartite verification logic declared in the second smart contract to check whether there is the tripartite agreement corresponding to the user comprises: determining whether there is the tripartite agreement; and in response to determining there is the tripartite agreement, further determining whether the tripartite agreement is in the effective state.
Ford however discloses marking the tripartite agreement as an effective state based on an effective time described in the tripartite agreement after the tripartite agreement is created; and the further invoking the tripartite verification logic declared in the second smart contract to check whether there is the tripartite agreement corresponding to the user comprises: determining whether there is the tripartite agreement; and in response to determining there is the tripartite agreement, further determining whether the tripartite agreement is in the effective state (¶0097-¶0098).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the method/medium/system of Madisetti, Rice and Tate to include marking the tripartite agreement as an effective state based on an effective time described in the tripartite agreement after the tripartite agreement is created; and the further invoking the tripartite verification logic declared in the second smart contract to check whether there is the tripartite agreement corresponding to the user comprises: abstract).
Regarding Claims 6, 13 and 19, Ford discloses receiving a modification transaction submitted by the user, wherein the modification transaction comprises modification information for the tripartite agreement corresponding to the user (¶0124)  30 in response to receiving the modification transaction, creating an updated tripartite agreement based on the modification information; creating a third smart contract associated with the updated tripartite agreement (¶0127-¶0130, ¶0136); and publishing the third smart contract to the blockchain, wherein the third smart contract declares tripartite verification logic that is used to verify the updated tripartite agreement corresponding to the user (¶0141, ¶0143, ¶0146).
Regarding Claims 7, 14 and 20, Ford discloses receiving an agreement cancellation transaction submitted by the user, wherein the agreement cancellation transaction comprises agreement cancellation information for the tripartite agreement corresponding to the user; and in response to receiving the agreement cancellation transaction, marking the tripartite agreement corresponding to the user as an ineffective state (¶0101, ¶0105, ¶0107-¶0108, ¶0143, ¶0181, ¶0197-¶0198).





Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEHRA RAZA whose telephone number is (571)272-8128.  The examiner can normally be reached on 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on (571) 272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ZEHRA RAZA/Examiner, Art Unit 3685                                                                                                                                                                                                        
/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685